Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant amended claim 6 without proper underlining and mischaracterized the claim as “previously presented”. Applicant also failed to point out basis in the specification for the new claims. (MPEP2163.06 I.). All future amendments must be properly formatted and adequately supported with cited page numbers, paragraphs etc.
	
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Nitrogen adsorption is not mentioned in the specification.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 2SA method was intended from the original specification.  Page 7 of applicant’s specification lists N550 and N134 as having surface areas of 50 m2/g and 150 m2/g. However, slide 26 of the “New Carbon Black Development” lecture specifies that N550 has a N2SA of 41 m2/g - not 50 m2/g. Takeda 2016/0075864 (paragraph 54) lists N134 as having a nitrogen adsorption surface area of 140 m2/g – not 150 m2/g. Clearly, applicant must employ some other measuring technique for surface area.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The precise method for measuring surface area is not given. Whatever nitrogen adsorption test was used by applicant, it is not in agreement with the common 2SA method. Page 7 of applicant’s specification lists N550 and N134 as having  surface areas of 50 m2/g and 150 m2/g. However, slide 26 of the “New Carbon Black Development” lecture specifies that N550 has a N2SA of 41 m2/g - not 50 m2/g. Takeda 2016/0075864 (paragraph 54) lists N134 as having a nitrogen adsorption surface area of 140 m2/g – not 150 m2/g.
Claim 6’s “one of the preceding claims” is not understood.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Detrano 6191206 in view of Hamatani 2019/0177513 or Yonemoto 2011/0196063.
Detrano exemplifies (example G) tire treads of 80.5 parts SBR + 30 parts natural rubber (ie applicant’s polymer base), 32.4 parts carbon black N343, 5.4 parts Printex XE2, processing aids, ZnO, sulfur and accelerators (ie applicant’s vulcanizing system).
N343 has a BET surface area of 97m2/g (table 2) which qualifies as applicant’s “a”. Printex XE2 has a BET surface area of 1000m2/g (table 2) which qualifies as applicant’s “b”. Normalized to 100 SBR + natural rubber, this becomes:
	100 SBR + NR
	 29 N343
	 4.9 Printex XE2

The ratio of N343 to Printex XE2 is 29/4.9 or 5.9.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve wear resistance and improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Yonemoto (paragraph 78) recognizes that a hydrazide improves a tire tread’s properties.
It would have been obvious to add an aromatic hydrazide to Detrano’s rubber composition to improve the tread’s properties

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (col 3 line 36-40; table 2).
The amount of the conventional carbon black (ie the N343) can be as high as 40phr (claim 12 of Detrano).
	4.9 parts Printex XE2 is “about 5”.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki 2014/0296413 in view of Hamatani 2019/0177513 or Yonemoto 2011/0196063.
Miyazake exemplifies (example 15) blends for tires of 100 parts natural rubber (ie applicant’s polymer base), 45 parts carbon black N326, 5 parts Lionite conductive 2/g (paragraph 119) which qualifies as applicant’s “a”. Lionite has a surface area of 1052m2/g (paragraph 122) which qualifies as applicant’s “b”.
The ratio of N326 to Lionite is 45/5 or 9.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Yonemoto (paragraph 78) recognizes that a hydrazide improves a tire tread’s properties.
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the composition’s properties

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (paragraph 67).
The amount of the conductive carbon black can be slightly higher (eg 8 pphr paragraph 65) which would meet applicant’s preferred a/b ratio.
The conductive carbon black may have a slightly lower surface area (paragraph 64).
The amount of the first carbon black can be 30-50phr (paragraph 71).
The composition can be used as a jointless band (see claim 7 of Miyazaki). A jointless band can be considered to be part of the “tread”.
s 1-7,9,12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020160125842 in view of Hamatani 2019/0177513.
KR1020160125842 exemplifies (#4) adding 40 parts carbon black N220 and 6 parts conductive carbon black KMH77 (paragraph 26) to 100 parts natural rubber, ZnO, stearic acid, oil, antioxidant, sulfur and vulcanization accelerator (paragraph 27). N220 has a surface area of 114m2/g and KMH77 has a BET surface area of  1,400m2/g meeting applicant’s first and second carbon blacks respectively (see table 2). The composition is useful in tires (paragraph 1).
The ratio of N220 to KMH77 is 40/6 or 6.7.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). 
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the composition’s properties.

In regards to applicant’s dependent claim:
The first carbon black may be N550 (table 1).
The first carbon black may be used in amounts of 30-60phr (paragraph 21).

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka 2018/0105675 in view of Detrano 6191206.
Miyasaka exemplifies (#2) a blend of 100 parts natural rubber (ie applicant’s polymer base), 50 parts carbon black1, 0.5 parts compound 1, 0.5 parts compound 2-2, stearic acid, ZnO, antioxidant, sulfur and vulcanization accelerator (ie applicant’s vulcanizing system). Compound 2-2 is an aromatic hydrazide (paragraph 45) which qualifies as applicant’s “c”. Carbon black1 is SEAST6 (paragraph 45) which inherently has a surface area of 119m2/g (see paragraph 41 of Mukai 2019//0144680) which qualifies as applicant’s “a”. The composition is useful in tires (paragraph 11).
	This example lacks a carbon black of very high surface area (ie applicant’s “b”).
	Conductive carbon black having a surface area of at least 1000m2/g is a known additive to tire rubber (see Detrano col 3 line 1-6). This conductive carbon black prevents static electricity buildup (Detrano col 2 line 64). When conventional carbon black is also present, the amounts of the conductive carbon black should be 5-15pphr (Detrano col 3 line 30).
	5-15 parts of the high surface area conductive carbon black added to 50 parts of SEAST6 results in a a/b ratio of 3.3-10.
	It would have been obvious to add conductive carbon black to Miyakasa’s example to prevent static electricity buildup. 

	In regards to applicant’s dependent claims:
	The composition is useful as a tire tread (paragraph 13 of Miyasaka).
	The amount of the low surface area carbon black should be 30-60phr (paragraph 21 of Miyasaka).


	Slide 20 of the “New Carbon Black Development” lecture confirms BET and N2SA are nitrogen adsorption measurements.
	Miyazaki 2016/0368324 is cited to confirm that a jointless bamd can be considered part of the tread. See the abstract’s “the tread portion including a jointless band”.

Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
	Applicant argues that one of ordinary skill would have recognized that the specification’s surface area was a nitrogen adsorption test. In support thereof, applicant cites product data sheets for N550 and N134 that provide the nitrogen surface area. 
This is not convincing. N550’s 34-46 m2/g is in conflict with the “50” m2/g reported in applicant’s specification. Slide 26 of the “New Carbon Black Development” lecture specifies that N550 has a N2SA of 41 m2/g - not 50 m2/g. Takeda 2016/0075864 (paragraph 54) lists N134 as having a nitrogen adsorption surface area of 140 m2/g – not 150 m2/g. One of ordinary skill would in fact think some other technique for measuring surface was being used by applicant.
	Applicant argues that each of the primary references lack the specific ratio of the two carbon blacks.
	This is untrue. The rejections utilizing Detrano, Miyazaki and KR KR1020160125842 as a primary reference all contain examples with the claimed ratio 
The only relevant question is what effect the addition of the dispersing agent (c) has on this prior art. Comparing applicant’s D (lacking dispersing agent) against E and  Comparing applicant’s F (lacking dispersing agent) against G may shed light on this question. By adding the dispersing agent, electrical resistance and EB stay the same. Viscosity is reduced which would be expected from a “dispersing” agent. Rolling resistance increases which is unfavorable for tires. This confirmed by applicant (bottom page 7 trough page 8 line 4 of spec). Yonemoto paragraph 67’s also more clearly explains that “the smaller index value represents the smaller rolling resistance”.
	Applicant argues that KR1020160125842 is directed to a retread adhesive and therefore nonanalogous art. 
	This is not convincing. Applicant’s claim 1 is directed to a “rubber compound for the preparation of pneumatic tires”. The field of endeavor is tire making. An adhesive to bond a new tread to an old tire is in the field of tire making. Secondly, applicant’s claims are directed to a rubber composition for any portion of a tire. Such an adhesive is part of a tire. Claim 15’s “for the preparation of tread portions” is future intended use and not a limitation in the present situation (MPEP2111.02 II.).
	Applicant argues that the Miyasaka/Detrano is overcome by the specification’s data.
	This is not agreed with. The proposed rejection is premised on adding conductive carbon black to Miysaka’s example. The relevant data would be G (with sufficient conductive carbon black) compared against I (with insufficient conductive carbon black). all of Detrano’s examples use at least 5phr of the conductive carbon black and (col 3 line 29) teaches 5-15phr when conventional carbon black is also present. Applicant’s showing is not unexpected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	9/2/21